Guerry, J.
This ease was presented to the Supreme Court to adjudicate certain constitutional questions. The Supreme Court ruled that it was without jurisdiction to hear and determine such questions, since they were first raised in the petition for certiorari, and the case is transferred to this court for determination (175 Ga. 377). Only the general grounds are urged here. It was contended in the brief of plaintiff in error that the venue and the time were not proved at the trial. A specific assignment or reference to such exception is as necessary in a petition for certiorari as it is in a motion for a new trial. Penal Code (1910), § 1101 (1). The evidence amply supports the verdict.

Judgment affio-med.


Broyles, Q. J., and MacIntyre, J., concur.